Citation Nr: 0213566	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The Board denied the issue on 
appeal in a July 2000 decision and the veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a November 2001 Memorandum Decision, vacated and 
remanded the July 2000 Board decision due to the enactment of 
the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

3.  The record contains no credible supporting evidence that 
confirms the veteran's claimed stressors.

4.  The record contains no diagnosis of PTSD related to 
verified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim on 
several occasions.  In September 1995, the RO sent 
correspondence to the veteran that explained that he must 
submit a detailed description of his alleged stressors in 
order for the RO to confirm the stressors.  In December 1995, 
the RO again sent a letter requesting that the veteran 
provide stressor information, as well as identified medical 
records that the RO had been unable to obtain.  In February 
1996, the RO sent a follow-up letter requesting additional 
details concerning the veteran's alleged stressors.

In the June 1996 rating decision, the veteran was informed of 
the basis for the denial of his claim and of the RO's 
inability to verify his alleged stressors.  The Hearing 
Officer Decision of March 1997 further explained the reasons 
for the denial of service connection.  In May 1999, the RO 
informed the veteran of the medical evidence that it had 
requested on his behalf.  In the Statement of the Case issued 
in December 1998 and Supplemental Statements of the Case 
issued in August and November 1999, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
requested information from the U.S. Marine Corps (Marine 
Corps) on numerous occasions to verify the veteran's alleged 
stressors.  As a result, the RO reviewed the service 
personnel records and other records provided by the Marine 
Corps.  The RO also obtained the service medical records, and 
private and VA treatment reports.  In addition, the veteran 
was afforded VA examinations and presented testimony at 
personal hearings before the RO.  

Therefore, the requirements of the VCAA have been met by the 
RO to the extent possible, and there would be no benefit in 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no harm 
or prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  With regard to PTSD, however, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran has been diagnosed with PTSD.  
However, there must also be corroborating evidence that a 
claimed in-service stressor actually occurred unless the 
veteran engaged in combat with the enemy and the stressors 
are related to such combat.  Medical linkage or nexus 
evidence, such as the diagnoses from the VA examinations, is 
insufficient by itself to establish the occurrence of an 
event for compensation purposes.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the decision turns on whether the veteran 
either engaged in combat during service or experienced a 
verifiable in-service stressor.  

With regard to the question of whether the veteran engaged in 
combat with the enemy, the Board has considered the veteran's 
DD 214 (Report of Transfer or Discharge), service personnel 
records, and service medical records.  Service records 
indicate that the veteran served in Vietnam from September 
1969 to June 1970.  He was assigned to the AmmoCo, Supply 
Battalion, and served as a general warehouseman and guard.  
The veteran did not receive any medals or citations that are 
necessarily indicative of combat experience.  The veteran's 
DD 214 does not reflect combat service or injury and the 
service medical records do not document any injuries received 
in combat.  

In an October 1999 opinion, the General Counsel provided 
guidance as to whether a veteran may be considered to have 
engaged in combat with the enemy.  The General Counsel found 
that whether a veteran engaged in combat with the enemy must 
be made on a case-by-case basis.  It held that the ordinary 
meaning of "engaged in combat with the enemy" requires that 
the veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  It did not 
apply to veterans who served in a general "combat area" or 
"combat zone".  A statement in the records that the veteran 
participated in an operation or campaign would not, in 
itself, establish that the veteran engaged in combat because 
the terms "campaign" and "operation" encompass both combat 
and noncombat activities.  Rather, the absence from a 
veteran's service records of any ordinary indicators of 
combat may support a reasonable inference that he did not 
engage in combat.  See VAOPGCPREC 12-99.

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the veteran participated 
in combat with the enemy.  The veteran was not assigned a 
combat-related MOS, and there is no evidence that he 
participated in combat within the meaning of the General 
Counsel opinion as is cited above.  The veteran sustained no 
combat-related wounds, and received no awards or decorations 
indicative of combat involvement.  With the absence of these 
ordinary indicators of combat, the Board finds that the 
veteran's service in Vietnam and participation in campaigns 
are insufficient to establish combat involvement.  As 
explained by the General Counsel opinion, serving in a 
general combat area is not sufficient for finding that the 
veteran "engaged in combat with the enemy". 

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony and all corroborative evidence.  The 
veteran has generally claimed the existence of several 
stressors, including the daily stress of living in an 
ammunition depot; being subject to enemy sniper, rocket, and 
mortar fire; witnessing the death of 17 Marines; seeing a 
headless Marine in a ditch; hearing that his entire camp had 
been destroyed; and learning of the death of his friend 
"[redacted]".

During a VA examination in December 1993, the veteran 
reported that he performed inventory and served as a guard at 
two ammunition depots.  He described constant artillery 
rounds, sniper fire, and mortar fire directed at the 
ammunition depots.  En route to another location, he saw 17 
dying Marines and thought he may have known some of them.  
The veteran also saw a Marine with a missing head in a ditch, 
and knew a Marine by the name of "[redacted]" who blew himself 
up.  While he was at Osaka Ammo Depot, the veteran was told 
that his entire company was wiped out; however, he never 
verified this.

A December 1995 letter from the veteran's counselor at the 
Milwaukee Vet Center stated that the veteran had reported 
that his living quarters received mortar rounds and rocket 
attacks on a daily basis.  He claimed that a buddy with the 
7th Rifle Company was killed with a squad of 17 soldiers when 
the Viet Cong came into the compound.  He also stated that 
his sergeant was killed and that, on February 23, 1970, a 
buddy was killed while defusing a mortar round.  It was noted 
that the veteran had given names of buddies killed in Vietnam 
who were not in the Vietnam Veterans Memorial Directory.

In February 1996, the veteran submitted a statement in which 
he claimed that he was told, in February or March 1970, that 
"[redacted]" had blown himself up while disarming a mortar.  
[redacted] was a sergeant at the time and had a Polish last name.  
He was a very good friend of the veteran.  The veteran 
believed that [redacted] was the only person killed with his unit 
from September 1969 to April 1970.  When he was sent to 
Japan, the veteran was told that his entire company had been 
killed.  His other stressors included injuring his knee, 
seeing a headless body in a ditch, and seeing 17 dying 
Marines in March or April 1970.  He described the Marines as 
having head injuries and flapping like fish on the ground.  
He now was not sure whether he knew any of these Marines.

In July 1998, the veteran submitted additional information, 
including the locations of the decapitated body and the 17 
Marines.  He also stated that he did not render assistance to 
the Marines, but that several others also witnessed their 
deaths.  In a statement submitted in October 1999, the 
veteran stated that [redacted]'s first name was [redacted].

The veteran appeared at personal hearings before the RO in 
October 1996 and May 1999.  He testified that he assisted in 
disposing of ammunition and keeping inventory of ammunition 
in Vietnam.  His base received rocket, mortar, and sniper 
fire, and enemy infiltration on a daily basis.  He believed 
that he was in constant danger of death because he lived in 
close proximity to explosives.  He also performed guard duty 
and claimed that two Vietcong fired directly into his post.  
On his second day in Vietnam in September 1969, he saw a 
headless Marine in a ditch.  In November or December 1969, he 
saw 17 dead Marines who had been ambushed.  While on medical 
leave, he was told that his entire Ammo Company was killed.  
He stated that [redacted] was the only person killed in his 
company while he was in Vietnam.  He thought that he died in 
February or March of 1970 and that his actual name was 
Corporal [redacted].  He had been the veteran's mentor and 
friend.

The RO repeatedly attempted to verify the veteran's claimed 
stressors with the Marine Corps during the course of the 
veteran's appeal.  In June 1996, the Marine Corps responded 
that a search of the unit diaries of Ammo Company from 
September 1969 to April 1970 showed that one Marine died of 
wounds.  They further stated that anecdotal incidents were 
not researchable and that the death of Marines could not be 
verified through unit diaries without knowledge of specific 
units.  The Marine Corps subsequently sent a copy of 
"Marines in Vietnam 1969" and a copy of the Ammo Company, 
Support Battalion, 1st Force Service Regiment/Force Logistic 
Command command chronology from August 1969 to April 1970.  
This information provided no verification of the veteran's 
stressors.  It showed that a Marine Sergeant by the name of 
[redacted] [redacted] died in September 1969.  However, 
this death occurred a few days before the veteran arrived in 
Vietnam.

In May 1998, the Marine Corps stated that the information 
received from the RO was insufficient for the purpose of 
conducting any meaningful research due to the lack of 
specific combat incidents as recalled by the veteran.  The 
Marine Corps continued to respond that more specific 
information was needed in August 1998.  Service records 
confirmed that the only Corporal [redacted] killed in Vietnam 
died in January 1966 and that no Sergeant [redacted] was 
killed.  None of the [redacted]s killed had the first name 
[redacted].

Based upon the above evidence, the Board finds that the 
record does not provide independent evidence to corroborate 
that any claimed in-service stressor actually occurred.  In 
other words, it fails to establish a verified stressor under 
38 C.F.R. § 3.304(f) (2001).  Further, based on the evidence, 
the record does not include sufficient evidence to establish 
that the veteran engaged in combat with the enemy during 
service to invoke 38 U.S.C.A. 1154(b) and the presumption for 
combat service.  

After careful scrutiny of the veteran's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration of the veteran's claimed in-service 
stressors.  The RO has diligently attempted to verify the 
information provided by the veteran; however, this 
information has been deemed to be too vague or to be 
incorrect.  The veteran has claimed that his good friend 
"[redacted]" [redacted] was killed during his period of active 
service.  However, no serviceman by the name of [redacted] was 
killed during the veteran's service in Vietnam.  The veteran 
has also claimed that he saw several dead Marines or 
soldiers.  However, with no further information as to the 
men's identities, verification of their deaths cannot be 
provided.

The veteran has also described the general stress of living 
in an ammunition depot and has claimed that his base was 
under daily attack by the enemy.  However, the Marine Corps 
has been unable to verify any enemy attacks on the ammunition 
depots.  Furthermore, the Board observes that during the 
psychiatric evaluation performed while the veteran was still 
on active duty in Vietnam, he described life at the 
ammunition depot as "boring".  The Board stresses here the 
importance of distinguishing combat service from active 
service in a combat zone when determining whether a stressful 
event is a valid stressor to support a PTSD diagnosis.  
Zarycki v. Brown, 6 Vet. App. 91, 98-99, (1993).

Specifically, the Court has noted that when referring to 
combat situations, there must be corroboration that the 
veteran was exposed to more than the ordinary stressful 
environment of a combat zone.  Wood v. Derwinski, 1 Vet. App. 
at 192-193 (1991).  In Wood, the Court stated that the Board 
was not bound to accept the appellant's uncorroborated 
account of his Vietnam experiences.  Also, the Court 
indicated that this was especially true since there was a 
considerable passage of time between the putative stressful 
events recounted by the veteran and the onset of the alleged 
post-traumatic stress disorder.  In addition, the Court noted 
that neither the veteran's military specialty nor his service 
records disclosed that the nature of his duties exposed him 
to more than ordinary stressful environment, given the fact 
that service in a combat zone is stressful in some degree to 
those who are there, whatever their duties and experiences.

The Board finds no evidence that the veteran participated in 
combat and no evidence which provides any objective support 
for his reported stressor incidents.  The Board cannot rely 
solely on the veteran's statements to establish a nexus 
between his current diagnosis of PTSD and his time in 
service.  See Gaines v. West, 11 Vet. App. 353, 357-358 
(1998).  The Board further observes that the veteran's 
diagnoses of PTSD were rendered in reliance upon the 
veteran's allegations of stress due to his service in 
Vietnam.  However, a diagnosis of PTSD, related to service, 
which is based on an examination which relied upon an 
unverified history is inadequate.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 
(1994).  In consideration of the aforementioned evidence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for PTSD and the benefit sought 
on appeal must be denied.


ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

